Citation Nr: 1803612	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  13-34 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Smart, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1964 to January 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Offices in Denver, Colorado.  The Veteran filed a notice of disagreement in May 2013 and was provided with a statement of the case in November 2013.  The Veteran perfected his appeal with a November 2013 VA Form 9.

The Veteran testified before the undersigned in September 2017 and a copy of that transcript is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Legacy Content Manager Documents file reveals VA treatment records dated September 2007 to January 2012.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An August 2017 statement from a Vet Center psychiatrist noted that the Veteran attends group therapy sessions weekly and individual therapy.  The psychiatrist noted the Veteran opens up in individual therapy only and sticks to daily pleasantries in group therapy.  In October 2017 a Vet Center social worker provided a short synopsis of the Veteran's Vet Center group therapy and its focus.  The Board notes that the most recent Vet Center records are dated March 2008 to November 2012.  As such, in order for the Board to have the most accurate view of the Veteran's disability picture, a remand is necessary to obtain all outstanding Vet Center treatment records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran another opportunity to identify any pertinent treatment records.  In particular, the RO should obtain all available records from the Denver Vet Center dated November 2012 to the present.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Obtain VA treatment records dated August 2017 to the present.  

3. After completing the above, and any additional development deemed necessary, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




